Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 10, 2018

                                    No. 04-18-00823-CR

                                  Jake Eric ALVARADO,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 18-04-12822-CR
                    Honorable Camile Glasscock Dubose, Judge Presiding


                                      ORDER
       The appellant’s brief is due to be filed in each of these appeals on January 2, 2019.
Appellant’s attorney has filed an unopposed motion for extension of time to file the brief
requesting a sixty-day extension of time due to his workload. This court generally grants
extensions in thirty-day increments; however, the motion is GRANTED. Because this order
grants a sixty-day extension, THIS IS THE FINAL EXTENSION OF TIME THAT THE
APPELLANT WILL BE GRANTED. The Appellant’s brief must be filed by March 2, 2019.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court